Citation Nr: 1527281	
Decision Date: 06/25/15    Archive Date: 07/07/15

DOCKET NO.  07-20 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial schedular rating greater than 20 percent for prostate cancer.
 
2.  Entitlement to a total disability rating based on individual unemployability based upon service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and I. H.




ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran performed active military service from May 1967 to May 1971. 

This appeal arises to the Board of Veterans' Appeals (Board) from April 2006 and later-issued rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In August 2011, the Veteran testified at a personal hearing before the undersigned Acting Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The Board remanded the appeal for additional development in April 2012.  


FINDING OF FACT

In a May 2015 written statement to the Board, prior to the promulgation of a decision, the Veteran, through his authorized representative, withdrew his appeal pertaining to the claims of entitlement to an initial schedular rating greater than 20 percent for prostate cancer and entitlement to a TDIU.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal regarding the claim for entitlement to an initial schedular rating greater than 20 percent for prostate cancer have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The criteria for withdrawal of an appeal regarding the claim for entitlement to a TDIU have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through his authorized representative, has withdrawn this appeal as to all issues and, hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal for entitlement to an initial schedular rating greater than 20 percent for prostate cancer is dismissed.
 
The appeal for entitlement to a TDIU is dismissed.



____________________________________________
	T. L. Douglas
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


